                  Case 21-51006-LSS              Doc 54       Filed 09/07/21        Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11

In re:                                                         Case No. 19-10289 (LSS)

IMERYS TALC AMERICA, INC., et al.,1                            (Jointly Administered)

                            Debtors.


IMERYS TALC AMERICA, INC., and IMERYS
TALC VERMONT, INC.,

                            Plaintiffs,


                   v.                                          Adv. Pro. No. 21-51006 (LSS)

JOHNSON & JOHNSON and JOHNSON &                                Related to Adv. Docket Nos. 4, 29, 35 & 47
JOHNSON CONSUMER INC.,

                            Defendants.


            ORDER DENYING MOTION OF THE OFFICIAL COMMITTEE OF
         TORT CLAIMANTS AND THE FUTURE CLAIMANTS’ REPRESENTATIVE
                       FOR PRELIMINARY INJUNCTION

          Upon the Motion for Temporary Restraining Order and Preliminary Injunction [Adv. Dkt.

No. 4] (the “Motion”) filed by the Official Committee of Tort Claimants (the “Committee”) and

the Future Claimants’ Representative (the “FCR,” and together with the Committee, the

“Plaintiffs-Intervenors”), the Objection to Motion of Official Committee of Tort Claimants and

Future Claimants Representatives for Preliminary Injunction [Adv. Dkt. No. 29] filed by Johnson



1
          The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s
federal tax identification number, are: Imerys Talc America, Inc. (“ITA”) (6358), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia
30076.
               Case 21-51006-LSS       Doc 54     Filed 09/07/21   Page 2 of 2




& Johnson and Johnson & Johnson Consumer Inc., and the Plaintiffs-Intervenors’ joint Reply

Memorandum of Law in Support of the Motion for Preliminary Injunction [Adv. Dkt. No. 35], and

following a hearing and argument on the Motion on August 24, 2021 and the Court’s Bench Ruling

Granting Motion to Intervene and Denying Motion for Preliminary Injunction [Adv. Dkt. No. 47]

(the “Bench Ruling”), it is hereby ORDERED as follows:

       1.      The Motion is DENIED for the reasons stated in the Bench Ruling.




      Dated: September 7th, 2021                  LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
                                              2
